

EXHIBIT 10.2


AMENDED NON-DISCLOSURE AND INVENTIONS AGREEMENT




This Amended Non-Disclosure and Inventions Agreement dated as of October 5, 2007
by and between Matritech, Inc., a Delaware corporation (the “Company”), and
Stephen D. Chubb (the “Employee”) replaces and supersedes the original
Non-Disclosure and Inventions Agreement between the parties dated December 4,
1987.


WHEREAS, the Employee is presently employed by the Company as its Chairman and
Chief Executive Officer;


WHEREAS, the Employee and the Company agree that certain information regarding
the Company’s product research and development, its business planning and
marketing strategy, and other Company proprietary information and trade secrets
relating to the products, services and business of the Company that the Employee
may obtain during the course of his services for the Company should be used
exclusively for the benefit of the Company;


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:


1.           Term.  The term of this Agreement shall commence as of the date of
this Agreement and shall terminate when the Employee shall cease to serve the
Company, or any affiliate of subsidiary thereof, in the capacity of an employee,
officer or director (such service is described herein as maintaining a “Business
Relationship” with the Company).


2.           Proprietary Information.  For purposes of this Agreement, the term
“Proprietary Information” shall mean all knowledge and information which the
Employee has acquired or may acquire as a result of, or related to, his Business
Relationship with the Company concerning the Company’s business, finances,
operations, strategic planning, research and development activities, products,
molecules, organisms, laboratory materials, prototypes, software programs,
firmware, designs, systems, improvements, applications, processes, trade
secrets, services, cost and pricing policies, and including, but not limited to,
information relating to formulae, diagrams, schematics, notes, data, memoranda,
methods, know-how, techniques, inventions, and purchasing, merchandising and
selling strategies.  Notwithstanding the foregoing sentence, but subject to
Section 4 hereof, such Proprietary Information does not include (i) information
which is or becomes publicly available (except as may be disclosed by the
Employee in violation of this Agreement), (ii) information acquired by the
Employee from a third-party source other than the Company or any of its
employees, consultants or shareholders, which source legally acquired such
information directly from the Company, or (iii) information of a general nature
and specifically information regarding the biochemical and biotechnological
industries known to the Employee prior hereto or acquired by the Employee during
the term hereof by reason of his other business
 
 
1

--------------------------------------------------------------------------------

 
activities, regardless of its incorporation into Proprietary Information
produced by him or others for the Company hereunder.


3.           Nondisclosure Obligation.  The Employee agrees that he will not at
any time, either during or after the term of this Agreement, without prior
written consent of a majority of the members of the Board of Directors of the
Company other than the Employee, divulge or disclose to anyone outside the
Company, or appropriate for his own use or the use of any third party, any such
Proprietary Information, and will not during his engagement by the Company or at
any time thereafter, disclose or use or attempt to use any such Proprietary
Information for his own benefit, or the benefit of any third party, or in any
manner which may injure or cause loss or may be calculated to injure or cause
loss to the Company.  The Employee’s obligation not to disclose information to
third parties shall lapse on the fifth anniversary of the termination of this
Agreement.  The Employee shall obtain from personnel, agents or other
representatives employed or engaged by him to perform any work for the Company
an agreement which contains the provisions of this Agreement.


The Employee further agrees not to make any notes, memoranda, drawings or models
relating to any matter within the scope of the Proprietary Information at any
time otherwise than for the benefit of the Company, and, either during or after
the termination of the Agreement, to use or permit to be used any notes,
memoranda, report, sketches, technical data, drawings or models otherwise than
for the benefit of the Company.  Upon termination of his Business Relationship
with the company, the Employee shall deliver all such notes, memoranda, reports,
sketches, technical data, drawings and models and any other related information
and all copies thereof made during the term of this Agreement to the Company at
its principal executive office.  The terms and provisions of this Section 3
shall apply with equal force and effect to the Employee’s work product hereunder
and to all other property of the Company.


4.           Assignment of Inventions.  It is expressly understood and agreed
that any and all right or interest of the Employee in any business strategies
and planning, vendor and customer lists, costs and pricing policies, designs
systems, formulas, molecules, organisms, prototypes, products, trade secrets,
inventions, discoveries, know-how, technical information, materials developed,
or otherwise obtained by the Employee during the term of this Agreement which
directly or indirectly relate to or arise out of the services rendered to the
Company by the Employee or the Proprietary Information (the “Inventions”) are
works for hire and are hereby assigned to the Company by the Employee and shall
be the sole and exclusive property of the Company.  In addition, in
consideration of this Agreement, the sale of stock of the Company to the
Employee and the parties’ mutual interest in nuclear matrix proteins and the
commercial applications thereof, the Employee agrees that he will work
exclusively with the Company in areas relating to nuclear matrix proteins during
the term of this Agreement and for a period of one year thereafter and further
agrees that the term “Inventions” shall include all inventions, discoveries,
know-how, technical information, improvements and other information relating to
nuclear matrix proteins which prior to the date hereof, during the term of this
Agreement are made, conceived (whether or not reduced to practice) or
 
 
2

--------------------------------------------------------------------------------

 
become known to the Employee.  The Employee agrees that he will promptly
disclose to the Company any and all such Inventions in a manner that will enable
the Company to use effectively the Inventions, and that, upon request of the
Company, he will execute and deliver any and all documents or instruments and
take any other action which the Company shall deem necessary to assign to and
vest in the Company, to perfect copyright and patent protection with respect to,
or to protect the Company’s interest in, all of its rights and interests in and
to such Inventions.  The obligations of this Section 4 shall continue beyond the
termination of this Agreement with respect to such Inventions and shall be
binding upon his heirs, legal representatives, successors and assigns.  The
Company agrees to pay all copyright and patent fees and expenses incurred by the
Employee for any assistance rendered to the Company pursuant to the foregoing.


5.           Absence of Conflicting Agreements.  The Company does not desire to
acquire from the Employee any trade secret, confidential know-how or
confidential information that he may have acquired from others.  Accordingly,
the Employee represents and warrants that he is free to divulge to the Company,
without any obligation to, or violation of any right of others, any and all
information, know-how, technical information, practices and techniques which the
Employee will and is required to describe, demonstrate, divulge or in any other
manner make known to the Company under this Agreement.  The Employee represents
and warrants that he is not a party to any agreement or arrangement, whether
oral or written, which would constitute a conflict of interest with this
Agreement or would prevent him from carrying out his obligations to the Company
under this Agreement.  The Employee agrees to exonerate, indemnify, and hold
harmless the Company from and against any and all liability, loss, cost,
expense, damage, claims or demands for actual or alleged violation of the rights
of others in and to any trade secret, know-how or other confidential information
by reason of the Company’s receipt or use of the Employee’s services or the
Inventions, or otherwise connection therewith.


6.           Non-Competition Restriction.  The Employee acknowledges that he has
gained or will gain extensive and valuable experience and knowledge in the
business conducted by the Company and has had or will have extensive contacts
with the customers, suppliers, investors, employees and/or consultants of the
Company.  The Employee recognizes that it is critical to the ongoing success of
the Company that it preserve its goodwill and protect its proprietary rights and
its other important business interests.


During any period in which the Employee maintains a Business Relationship with
the Company and for a period of one year thereafter, the Employee shall not,
directly or indirectly, engage in (whether as an officer, employee, consultant,
director, proprietor, agent, partner or otherwise) or have an ownership interest
in, or participate in the financing, operation, management or control of, any
person, firm, corporation or business in competition with the Company or any of
its subsidiaries or affiliates.


7.           Restriction on Solicitation.  During any period which the Employee
renders services to the Company and for a period of one year thereafter, the
Employee
 
 
3

--------------------------------------------------------------------------------

 
shall not recruit or otherwise solicit, entice and induce any employees of the
Company or any of its subsidiaries or affiliates to terminate their employment
with, or otherwise cease their relationship with the Company or any of its
subsidiary or affiliates, in order to engage in any activity for any business,
firm, corporation or any other entity that conducts research with respect to,
develops, produces or manufactures any products or techniques or provides
services similar to those developed, produced, manufactured or provided by the
Company.


8.           General.  This Agreement constitutes the entire Agreement between
the parties relative to the subject matter hereof, and supersedes all proposals
or agreements, written or oral, and all other communications between parties
relating to the subject matter of this Agreement, including without limitation
the original Non-Disclosure and Inventions Agreement between the parties dated
December 4, 1987.


No provision of this Agreement shall be waived, amended, modified, superseded,
cancelled, renewed or extended except in a written instrument signed by the
party against whom any of the foregoing actions is asserted.  Any waiver shall
be limited to the particular instance and for the particular purpose when and
for which it is given.


The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way effect the validity, legality or enforceability of any
other provision of this Agreement.


This Agreement and all rights hereunder are personal to the Employee and may not
be transferred or assigned by the Employee at any time.  The Company may assign
its rights, together with its obligations hereunder, to any affiliate or
successor in connection with any consolidation, merger, sale, transfer or other
disposition of all or substantially all of the Company’s business and
assets.  In the event of any consolidation or merger of the Company with or into
any other corporation, or the sale or conveyance of all or substantially all of
the assets of the Company to another corporation, the surviving or acquiring
corporation shall be entitled to the rights and benefits of the Services
provided under this Agreement, and become obligated to perform all of the terms
and conditions hereof.  The foregoing notwithstanding, the Company may transfer
Inventions without limitation.


This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the internal laws of the
Commonwealth of Massachusetts.


All notices provided for in this Agreement shall be given in writing and shall
be effective when either served by personal delivery, express overnight courier
service, or by registered or certified mail, return receipt requested, addressed
to the parties at their respective addresses herein set forth, or to such other
address or addresses as either party may later specify by written notice to the
other.


 
4

--------------------------------------------------------------------------------

 
This Agreement may be executed in duplicate counterparts, which, when taken
together, shall constitute one instrument and each of which shall be deemed to
be an original copy.


The provisions of Sections 2, 3, 4, 5, 6, 7 and 8 shall survive the termination
or expiration of this Agreement as a continuing agreement of the Company and the
Employee.


The Employee acknowledges that because of the nature of the business of the
Company and the subject matter of this Agreement, a breach of this Agreement
will cause substantial injury to the Company for which money damages will not
provide an adequate remedy, and the Employee agrees that the Company shall have
the right  to obtain injunctive relief, including the right to have the
provisions of this Agreement specifically enforced by any court having equity
jurisdiction, in addition to, and not in limitation of, any remedies at law that
the Company may have.


Nothing herein contained shall be construed as prohibiting the Company or the
Employee from pursuing any other remedies available to either for breach by the
other under this Agreement or applicable law.


Subject to the rights of the Company and the Employee as contained in the
preceding paragraph, any dispute, controversy or claim arising out of, in
connection with, or in relation to this Agreement or the breach of any of the
provisions hereof shall be settled by arbitration in Boston, Massachusetts,
pursuant to the rules then obtaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having competent
jurisdiction thereof.  The fees and expenses relating to any such arbitration
shall be borne equally by the Company and the Employee.  Each party shall be
responsible for his or its own legal fees in connection with any such
arbitration.


Remainder of Page Intentionally Blank



 

 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, parties have executed this Agreement as of the day and year
first above written.
 

 

 
MATRITECH, INC.


By:___________________________
      President


EMPLOYEE:


______________________________




______________________________
Name


______________________________
Street Address


______________________________
City                State              Zip Code
 



 
 
 
6

--------------------------------------------------------------------------------

 